Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Stephen Sequin, Registration No. 70,788 on 02/11/2021.

The claims have been amended as the following:
1.	(Currently Amended) A method for providing seamless transitions between graphical images on a binary options graphical user interface, the method comprising:
	receiving, via a processor, an user-input on a touch-sensitive display of the binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first price line and a first total number of strike lines corresponding to a first total number of strike levels;
	generating, via the processor, in response to the user-input, an updated graphical image comprising a second price line and a second total number of strike lines corresponding to a second total number of strike levels that is different from but at least partially inclusive of the first total number of strike levels, the second price line being at least a portion of the first price line, and in response to receiving an indication of a trigger, retrieving, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; and
	displaying, via the processor, the updated graphical image comprising the second price line and the second total number of strike lines to replace the graphical image comprising the first price line and the first total number of strike lines on the binary options graphical user interface relative that plots the second price line with respect to time, wherein each strike line of the second number of strike lines is a linear line fixed horizontally across the price graph at a respective position along a vertical axis of the price graph, and one or more strike lines of the second number of strike lines is superimposed horizontallyover the second price line in response to vertical movement of the second price line over time relative to the vertical axis, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image; and
in which generating the updated graphical image further comprises:
identifying at least two data points on the graphical image;
generating a first graphical image by interpolating the at least two data points;
displaying the first graphical image to replace the graphical image on the graphical user interface;
retrieving actual data points that correspond to the requested transformation; and
generating the updated graphical image to replace the first graphical image.

2.	(Original) The method of claim 1, in which the graphical image corresponds to an indicator of a financial instrument.

3.	(Previously Presented) The method of claim 1, in which the binary options graphical user interface is integrated in a mobile device.

4.	(Original) The method of claim 1, in which the transformation is a scaling transformation.

5.	(Original) The method of claim 1, in which the user-input is a stretch-to-expand gesture.

6.	(Previously Presented) The method of claim 5, in which the transformation comprises a scaling transformation and in which the scaling transformation comprises zooming in on the graphical image.

7.	(Original) The method of claim 1, in which the user-input is a pinch-to-shrink gesture.



9.	(Cancelled)

10.	(Currently Amended) The method of claim 1 further comprising:
	displaying the updated graphical image to replace the first graphical image, wherein the updated graphical image is generated from the actual data points.

11.	(Cancelled)

12.	(Previously Presented) The method of claim 1, in which the trigger comprises:
	detecting a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and
	retrieving the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical Image.

13.	(Previously Presented) The method of claim 1, in which the trigger comprises: detecting a stretch-to-expand gesture or a pinch-to-shrink gesture.

14.	(Previously Presented) The method of claim 1 further comprising:
	retrieving data points that correspond to a subsequent stretch-to-expand and pinch-to-shrink gesture, in which at least a portion of the data points are used to generate the updated graphical image.

15.	(Previously Presented) The method of claim 1, in which generating the updated graphical image further comprises:
	detecting a perimeter of the graphical image; and
	retrieving data points within an area of the perimeter, in which at least a portion of the data points are used to generate the updated graphical image.

16.	(Original) The method of claim 1, in which the user-input is a scrolling gesture.

17.	(Previously Presented) The method of claim 16, in which generating the updated graphical image further comprises:
	detecting a perimeter of the graphical image; and
 	retrieving data points within an area outside the perimeter, in which at least a portion of data points are used to generate the updated graphical image.

18.	(Currently Amended) An apparatus for providing seamless transitions between graphical images on a binary options graphical user interface, the apparatus comprising:
	a processor; and
	a memory, in which the memory stores instructions which, when executed by the processor, direct the processor to:
receive an user-input on a touch-sensitive display of the binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first price line and a first total number of strike lines corresponding to a first total number of strike levels; 
generate, in response to the user-input, an updated graphical image comprising a second price line and a second total number of strike lines corresponding to a second total number of strike levels that is different from but at least partially inclusive of the first total number of strike levels, the second price line being at least a portion of the first price line, and in response to receiving an indication of a trigger, retrieving, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; and
display the updated graphical image comprising the second price line and the second total number of strike lines to replace the graphical image comprising the first price line and the first total number of strike lines on the binary options graphical user interface relative to a two-dimensional price graph that plots the second price line with respect to time, wherein each strike line of the second number of strike lines is a linear line fixed horizontally across the price graph at a respective position along a vertical axis of the price graph, and one or more strike lines of the second number of strike lines is superimposed horizontally over the second price line in response to vertical movement of the second price line over time relative to the vertical axis, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image; and
in which to generate the updated graphical image further comprises:
identifying at least two data points on the graphical image;
generating a first graphical image by interpolating the at least two data points;
displaying the first graphical image to replace the graphical image on the graphical user interface;
retrieving actual data points that correspond to the requested transformation; and generating the updated graphical image to replace the first graphical image.

19.	(Currently Amended) A non-transitory computer-readable medium with instructions stored therein which, when executed by a processor, direct the processor to:
receive an user-input on a touch-sensitive display of a binary options graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the binary options graphical user interface, in which the graphical image comprises a first price line and a first total number of strike lines corresponding to a first total number of strike levels;
generate, in response to the user-input, an updated graphical image comprising a second price line and a second total number of strike lines corresponding to a second total number of strike levels that is different from but at least partially inclusive of the first total number of strike levels, the second price line being at least a portion of the first price line, and in response to receiving an indication of a trigger, retrieve, in advance of receiving the request for the transformation, data points that correspond to the updated graphical image; and
display the updated graphical image comprising the second price line and the second total number of strike lines to replace the graphical image comprising the first price line and the first total number of strike lines on the binary options graphical user that plots the second price line with respect to time, wherein each strike line of the second number of strike lines is a linear line fixed horizontally across the price graph at a respective position along a vertical axis of the price graph, and one or more strike lines of the second number of strike lines is superimposed horizontallyover the second price line in response to vertical movement of the second price line over time relative to the vertical axis, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image; and
in which the trigger comprises:
detecting a finger pressure at a location on the touch-sensitive display, in which the location corresponds to a position on the graphical image; and
retrieving the data points within an area of the position, in which at least a portion of the data points within the area of the position are used to generate the updated graphical image.

20.	(Previously Presented) The non-transitory computer-readable medium of claim 19, wherein the instructions stored therein, when executed by a processor, further instruct the processor to determine whether to generate an alert to be displayed on the binary options graphical user interface based on detection of manipulation of an order related to data displayed on the graphical user interface.

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 18, and 19 when taken in the context of the claims as a whole.
In addition to the applicants arguments/remarks submitted on 08/24/2020, at best the prior arts of record disclose, specifically for claim 1: 
Mullany (US 8,527,909 B1) discloses A method for providing seamless transitions between graphical images on a graphical user interface, the method comprising (Figs. 1-2; receiving, via a processor, an user-input on a touch-sensitive display of the graphical user interface, in which the user-input corresponds to a request for a transformation of a graphical image that is displayed on the graphical user interface (Figs. 1-2; col. 8 [line 61], col. 5 [line 31]) generating, via the processor, in response to the user-input, an updated graphical image (Fig. 2B; col. 9 [line 36]); displaying, via the processor, the updated graphical image comprising to replace the graphical image comprising on the graphical user interface, in which a transition from the graphical image to the updated graphical image comprises a continuously displayed image (Figs. 1-29; col. 9 [line 27], col. 9 [line 36], col. 9 [line 49], col. 2 [line 4] – col. 3 [line 46])
Amaitis (US 2004/0139031 A1) discloses a binary options graphical user interface (Amaitis Figs. 1-9; [0085-0086]
Mak (US 2011/0282802 A1) discloses in which the graphical image comprises a first total number of strike lines corresponding to a first total number of strike levels and a two dimensional price graph such that each of the second number of strike lines is superimposed horizontally on the price graph (Figs. 1-13; [0048-0051], [0055])
In addition to the applicants arguments/remarks submitted on 08/24/2020, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 18, and 19 as a whole.
Thus, claims 1-8, 10, and 12-20 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143